UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-27094 FIRST AMERICAN SCIENTIFIC CORP. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) #201 – 30758 South Fraser Way Abbotsford, Columbia Canada V2T 6L4 (Address of principal executive offices, including zip code.) (604) 850-8959 (Registant’s telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YES [X] NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (SS 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [ ] NO [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [] NO [X] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicated the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 199,952,195 as of May 16, 2011. TABLE OF CONTENTS Page PART I. Item 1. Financial Statements. 2 Financial Statements: Consolidated Balance Sheets as of March 31, 2011 (unaudited) and June 30, 2010 F-1 Unaudited Consolidated Statements of Operations for the nine month periods ended March 31, 2011 and March 31, 2010 F-2 Unaudited Consolidated Statements of Cash Flows for the nine month periods ended March 31, 2011 and March 31, 2010 F-3 Condensed Notes to Financial Statements F-4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 22 Item 4. Controls and Procedures. 23 PART II. Item 1. Legal Proceedings. 23 Item 1A. Risk Factors. 23 Item 6. Exhibits. 24 Signatures 26 Exhibit Index 27 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. As used herein, the terms “Company,” “we,” “our,” and “us” refer to First American Scientific Corp., a Nevada corporation, unless otherwise indicated. In the opinion of management, the accompanying unaudited consolidated financial statements included in this Form 10-Q reflect all adjustments (consisting only of normal recurring accruals) necessary for a fair presentation of the results of operations for the periods presented. The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year. -2- FIRST AMERICAN SCIENTIFIC CORP. Consolidated Balance Sheets March 31, 2011 March 31, June 30, ASSETS (unaudited) CURRENT ASSETS Cash $ $ Accounts receivable, net of allowance Sales tax refunds Prepaid expenses Inventory TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT Property and equipment Less: accumulated depreciation ) ) TOTAL PROPERTY AND EQUIPMENT OTHER ASSETS Technology rights and patents, net of amortization Investments in joint ventures - - TOTAL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Current portion of wages payable - related parties Current portion of capital lease obligation Loans payable to related parties Deposits on Future Sales - TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES Capital lease obligations TOTAL LONG-TERM LIABILITIES COMMITMENTS AND CONTINGENCIES - - TOTAL LIABILITIES STOCKHOLDERS' EQUITY (DEFICIT) Common stock - $.001 par value, 200,000,000 shares authorized; 199,952,195 shares issued and outstanding, respectively Stock Options Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' EQUITY(DEFICIT) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY(DEFICIT) $ $ See accompanying notes to the consolidated financial statements. F-1 -3- FIRST AMERICAN SCIENTIFIC CORP. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) Three months ended Nine months ended March 31, March 31, (unaudited) (unaudited) (unaudited) (unaudited) REVENUES Revenues from equipment and machine sales $ Royalties - - Expenses recovered ) Total Revenue COST OF SALES GROSS PROFIT OPERATING EXPENSES Amortization and depreciation Commissions - - - Marketing Professional services Salaries and wages Research and development Rent General and administration Foreign Exchange Gains ( losses ) Total Operating Expenses $ LOSS FROM OPERATIONS ) $ ) $ ) $ ) OTHER INCOME (EXPENSE) Gain on sale of asset - $ - Total Other Income (Expense) $
